Order entered September 27, 2016.




                                      S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                    No. 05-16-01083-CV

                      IN RE ISSA MOHAMMED BANNA, Relator

               Original Proceeding from the 291st Judicial District Court
                                 Dallas County, Texas
                           Trial Court Cause No. F-16-24054

                                        ORDER
      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus for discovery.


                                                /s/ DAVID BRIDGES
                                                    JUSTICE




                                            1